Title: Mary Smith Cranch to Abigail Adams, 18 December 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear sister
      Braintree December 18th 1785
     
     I did not design to write another line till I could get my pen mendid but not a creature can I get to do it, and I am so affraid that Captain Lyde will sail without my Pacquit that I dare not venture to wait till the children come from college tomorrow. I hope to see the dear Boys, and if the ship should not go so soon as I expect I will write again. I shall certainly write by the way of New York this winter.
     Your Mother Hall din’d with me this day. I sent the chaise for her and Suky to make it seem as much like coming to Daughter Adams’s as I could. She desirs me to give her best Love to all of you and tell you that she thanks you for the coat but that, there is nothing in this world that she wishes for so much as to see you. She is very well and really looks charmingly. Mr. A is more attentive to her than I ever expected to see him to any woman in the world. He came and drank Tea with us and waited upon her home. She complains that she cannot get her son to write to his Brother. I wonder if Mr. Cranch does not seem quite as much like a Brother to your Friend. I had the Honour to present him with the Commission Mr. Cranch has procur’d for him—but if I should tell you he receiv’d it very graciously I fear you would not believe me. People have different ways you know of expressing their approbation. Your Brother has a sincerity about him that I love notwithstanding he has not sacrificed much to the Graces. Suky sends her Duty to uncle and aunt and Love to cousin. They were all much gratified by your and cousins presents. Mr. Cranch had spoken for some Nuts to be brought from Bridgwater for you before you mention’d that they would be acceptable to you, but I fear they will not come soon enough for this vessel. We shall send some chocalate by Lyde, which we beg your acceptance off. I wish I could send you any thing that would bear any proportion to your present to me and our children. If there is any thing that I can send that you cannot get in Europe pray let me know it. Mrs. Quincy says she has written to cousin to procure her a Black Padua Silk. The moment she knows she has done it she will pay the money to your order.
     Winslow Warren surpriz’d His Friends last week by his unexpected return from Lisbon. We do not know the occation of his return. It will be a very great dissapointment to poor Charles if he should live to arrive there. Did you ever find or recieve the Letters you thought you had lost of Mrs. Warrens to Mr. Adams and her son, those she deliver’d to you when you went away. I have a great curiosity to know there fate. The General and Lady take it in dudgion that neither you nor Mr. Adams have written by the late vessels. “I hear he has written to Mr. Hancock.” Mrs. Warren says she has written tuw very long Letters and cannot find that you have mention’d receiving them in any bodys Letters. We are very jealous of any preference any where else.
     You kindly desire me to tell you if I want any thing. It is not for me to create wants. My task is to think what I can do without. I find the gratification of one only makes way for another. For instance your kindness has furnish’d me with a beautiful Petticoat. “Tis a Beauty mama, but you have not a thin Silk nor an apron that will do to wear With it.” “I know it my dear and I know also that your Papas income will but just pay your Brothers quarter Bills and provide plain food and Raiment for us, and I will wear my old cloath’s forever rather than run in debt for fine ones.” And so my dear sister if you will be so good as to procure me Lutstring enough for a gown suitable for my station and age and muzlain for an apron, and send me the price, it shall be placed to your account, which I shall settle as you desir’d with the Doctor. It grieves me to think of charging any thing for my Nephews Board and we never shall do so if Mr. Cranch should be able to get into a little better business. As to any labour that we or the children perform for them pray my sister accept it as a small acknowledgment of the many obligations we are under to you.
     I shall leave the colour of the silk to your fancy only let it be modest and not very dark.
     I design’d this for a cover to my other Letters but I never know when to writ the last word. Adieu
    